U.S. v. Moore, 402 Fed.Appx. 778 (2010)




    KeyCite Yellow Flag - Negative Treatment                      [1]   Robbery     Intent
Distinguished by U.S. v. Bailey, 4th Cir.(N.C.), April 12, 2016
                   402 Fed.Appx. 778                                    There was sufficient evidence of defendant’s
   This case was not selected for publication in the                    intent to seriously harm or kill victim to support
                   Federal Reporter.                                    his carjacking conviction, even though
 Not for Publication in West’s Federal Reporter See                     defendant and his accomplices were unarmed,
   Fed. Rule of Appellate Procedure 32.1 generally                      and victim was not seriously injured, where
 governing citation of judicial decisions issued on or                  defendant and his accomplices had charged
 after Jan. 1, 2007. See also Fourth Circuit Rule 32.1                  victim, grabbed both of his arms, and forced him
                 (Find CTA4 Rule 32.1)                                  into back of his car, defendant had punched
            United States Court of Appeals,                             victim in course of demanding his ATM PIN,
                     Fourth Circuit.                                    and told victim that he would kill him if he was
                                                                        uncooperative, and accomplices threatened to
  UNITED STATES of America, Plaintiff—Appellee,                         kill victim if he refused to give them money in
                      v.
   Demetrious Adonis MOORE, a/k/a Meechie,                              his possession.     18 U.S.C.A § 2119.
            Defendant—Appellant.

                          No. 09–4175.                                  1 Cases that cite this headnote
                                |
                     Argued: Sept. 23, 2010.
                                |
                     Decided: Nov. 22, 2010.
                                                                  [2]   Sentencing and Punishment         Bodily injury
                                                                        and degree thereof

Synopsis                                                                Imposition of three-level enhancement for
Background: Defendant was convicted in the United                       bodily injury to victim was not plain error in
States District Court for the District of South Carolina,               carjacking prosecution, even though victim
Henry M. Herlong, Jr., Senior District Judge, of                        declined to go to hospital, where defendant
carjacking, extortion, and bank robbery, and he appealed.               punched victim once or twice, defendant and his
                                                                        accomplices rushed at victim and forced him
                                                                        into his car, causing multiple dark bruises on his
                                                                        face and laceration above his right eye, victim
Holdings: The Court of Appeals held that:                               experienced enough pain for defendant to have
                                                                        felt need to offer him pain medication, and
[1]
    there was sufficient evidence of defendant’s intent to              victim testified, “I was mentally and physically
seriously harm or kill victim to support his carjacking                 tortured by them, as well as by the thought that I
conviction;                                                             may not come alive out of this incident.”
[2]                                                                         U.S.S.G. § 2B3.1, 18 U.S.C.A.
   imposition of three-level enhancement for bodily injury
to victim was not plain error; and
                                                                        1 Cases that cite this headnote
[3]
   district court did not plainly err in imposing two-level
adjustment for obstruction of justice.


Affirmed in part, vacated in part, and remanded.                  [3]   Criminal Law      Sentencing and Punishment
                                                                        Criminal Law      Sentencing proceedings in
                                                                        general

                                                                        District court did not plainly err in adopting
 West Headnotes (3)
                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1



                    Case 1:19-cr-00054-UA Document 39-1 Filed 07/20/20 Page 1 of 6
U.S. v. Moore, 402 Fed.Appx. 778 (2010)



        presentence report’s (PSR) finding that               victim a night he will never forget. For his actions that
        defendant made “false statements while under          night, Moore was convicted of carjacking, extortion, and
        oath regarding his involvement” in offense, thus      bank robbery. He now appeals the carjacking and bank
        warranting two-level sentencing adjustment for        robbery convictions, as well as the sentence imposed by
        obstruction of justice, where defendant made no       the district court. For the following reasons, we affirm in
        specific objection to obstruction adjustment, and     part, vacate and remand.
        defendant provided no evidence indicating PSR
        misstated his trial testimony. Fed.Rules
        Cr.Proc.Rule     32(i)(3)(A),    18     U.S.C.A.;
           U.S.S.G. § 3C1.1, 18 U.S.C.A.

                                                                                          I.

                                                              On September 9, 2007, Defendant Demetrious Moore and
                                                              two accomplices accosted a man (“the victim”) in the
                                                              parking lot of the victim’s apartment complex. The
*779 Appeal from the United States District Court for the     episode began around 9:45 p.m., when the victim had just
District of South Carolina, at Greenville. Henry M.           returned home from evening prayers. As he got out of his
Herlong,      Jr.,    Senior       District       Judge.      car, Moore and his accomplices rushed at the man, held
(6:08–cr–00124–HMH–1).                                        both his arms, and forced him into the back seat. They
                                                              took his wallet, cell phone, and car keys, and drove him to
Attorneys and Law Firms                                       a nearby ATM. When the victim resisted disclosing his
                                                              ATM PIN, Moore struck him once or twice, and the
ARGUED: Thomas Edward Vanderbloemen, Gallivan,                victim eventually capitulated. The assailants withdrew the
White & Boyd, PA, Greenville, South Carolina, for             maximum amount allowed by the machine, $500, and
Appellant. William Jacob Watkins, Jr., Office of the          discovered the victim had a significant balance in his
United States Attorney, Greenville, South Carolina, for       account.
Appellee. ON BRIEF: Garrett M. Heenan, Cadwalader,
Wickersham & Taft, LLP, Washington, D.C., for                 Moore and his accomplices demanded more money, and
Appellant. W. Walter Wilkins, United States Attorney,         when the victim said he had none on his person, they
Columbia, South Carolina, E. Jean Howard, Assistant           demanded he write a check. They eventually drove back
United States Attorney, Office of the United States           to the victim’s apartment to laptop and checkbooks as the
Attorney, Greenville, South Carolina, for Appellee.           victim waited in the car under the watch of one of the
                                                              accomplices. They forced him to write out a check for
Before WILKINSON, Circuit Judge, HAMILTON,                    $9,000 to a “John Cummings.” Moore put the check in his
Senior Circuit Judge, and ROBERT J. CONRAD, JR.,              pocket.
Chief United States District Judge for the Western District
of North Carolina, sitting by designation.                    Moore told the victim that they could not release him
                                                              because they feared he would call the bank, but that they
Opinion                                                       would let him go after they cashed the check in the
                                                              morning. After a stop at Taco Bell, Moore and his
                                                              contingent blindfolded the victim and drove him, still in
                                                              the victim’s vehicle, to an Economy Inn. They rented a
                                                              room and forced the victim into the bathroom. From the
Affirmed in part; vacated and remanded by unpublished
                                                              comfort of the bathroom that night, he heard his assailants
PER CURIAM opinion.
                                                              enjoying themselves in the hotel room. They would pull
Unpublished opinions are not binding precedent in this        him out when someone needed to use the bathroom and
circuit.                                                      force him back in when finished. During this time, they
                                                              threatened to kill the victim by tying him up and burning
                                                              him alive inside his car.
PER CURIAM:
                                                              Later that night, Moore and one accomplice took the debit
                                                              card and withdrew another $500 at a different ATM. That
**1 Defendant Demetrious Moore gave an unfortunate            *780 night or early the next morning, Moore gave the

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    2



                Case 1:19-cr-00054-UA Document 39-1 Filed 07/20/20 Page 2 of 6
U.S. v. Moore, 402 Fed.Appx. 778 (2010)



victim a Tylenol because he had been hit in the head. The                                   II.
next day, after discovering that there was no branch of
National City Bank (the victim’s bank) in Greenville, at        Moore appeals his bank-robbery conviction (Count III),
Moore’s direction, the group decided to try a                   for which he was sentenced to the statutory maximum
check-cashing store.                                            twenty years. He argues that there was insufficient
                                                                evidence to sustain the conviction because the
After the victim told Moore that he only had one form of        Government failed to prove the bank was FDIC insured.
identification, his driver’s license, and that the bank might   The Government concedes this point on appeal and agrees
thus become suspicious of the $9,000 check, Moore made          that Moore’s conviction and sentence on Count III should
the victim draft a $4,000 check. Moore and his partners         be vacated.
told the victim that if he would cash the check, then they
would release him. Moore stayed at the hotel and directed
three accomplices to take the victim to cash the $4000
check. The accomplices took the victim to three or four
businesses before finally finding a check cashing store,
which they believed would accept the check.
                                                                                           III.
**2 They sent the victim inside alone to cash the check.        Moore next appeals his conviction for carjacking (Count
As an incentive to comply, they reminded the victim that        I). He contends there was insufficient evidence to support
they knew where he lived and told him that if he alerted        the jury’s determination that he acted with the requisite
the police, they would have someone kill him. Once              intent to sustain a federal carjacking conviction.
inside the store, the victim wrote on his hand “help call
police” as a signal to the clerk. The clerk called the police   Moore faces a “heavy burden” in contesting the
and allowed the victim to enter the secure area of the store    sufficiency of the evidence supporting a jury verdict.
with her. The police arrived after about ten minutes and
arrested Moore’s accomplices outside the store.                    United States v. Abuelhawa, 523 F.3d 415, 421 (4th
                                                                Cir.2008) (citation omitted). In resolving issues of
In their post-arrest statements, the accomplices named          sufficiency of the evidence, this Court does not weigh
Moore as the leader of their group. The officers noticed        evidence or reassess the fact finder’s assessment of
bruises, marks, swelling, and a small laceration on the         witness credibility. United States v. Sun, 278 F.3d 302,
victim’s face and called for medical assistance. EMS            313 (4th Cir.2002). Moore’s jury conviction *781 must be
responded to the scene and examined the victim. Once            sustained if, taking the view most favorable to the
cleared, the victim declined their offer to transport him to    Government, there is substantial evidence to support the
the hospital.                                                   verdict.    Glasser v. United States, 315 U.S. 60, 80, 62
                                                                S.Ct. 457, 86 L.Ed. 680 (1942). Substantial evidence is
Officers arrested Moore the next day at a motel near the        evidence that a rational trier of fact could have found
Economy Inn. At the time of his arrest, Moore dropped a         adequate and sufficient to establish the essential elements
crumpled up check, which was the $9,000 check they had          of the crime beyond a reasonable doubt.         Jackson v.
forced the victim to make payable to “John Cummings.”           Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d
                                                                560 (1979). Reversal is reserved for the rare case where
Moore was named in a five-count Superseding Indictment          the prosecution’s failure to produce such evidence is
charging him with carjacking (Count I); extortion (Count        clear. United States v. Jones, 735 F.2d 785, 791 (4th
II); bank robbery (Counts III and IV); and attempted            Cir.1984).
robbery of a check cashing store (Count V). On
September 11, 2008, Moore went to trial and was found
                                                                **3 To sustain a conviction for carjacking under       18
guilty on Counts I, II, and III. On February 11, 2009, the
                                                                U.S.C. § 2119, the Government must prove that the
district court sentenced Moore to 480 months in prison
                                                                defendant had the specific intent “to cause death or
and 3 years of supervised release. Judgment was entered
                                                                serious bodily harm.” This intent element is conditional:
on February 18, 2009, and Moore timely appealed on
                                                                “the Government [must] prove beyond a reasonable doubt
February 19, 2009.
                                                                that the defendant would have at least attempted to
                                                                seriously harm or kill the driver if that action had been
                                                                necessary to complete the taking of the car.”    Holloway
                                                                v. United States, 526 U.S. 1, 12, 119 S.Ct. 966, 143
                                                                L.Ed.2d 1 (1999). “[A]n empty threat, or intimidating
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     3



                Case 1:19-cr-00054-UA Document 39-1 Filed 07/20/20 Page 3 of 6
U.S. v. Moore, 402 Fed.Appx. 778 (2010)



bluff, ... standing on its own, is not enough to satisfy   §    Moore would have done if the victim had resisted the
                                                                taking of the car.
2119’s specific intent element.”         Id. at 11, 119 S.Ct.
966.                                                            **4 Faced with this difficult inquiry, the jury found that
                                                                Moore would have killed or seriously injured the victim if
Moore argues there was no evidence that he or any               he had resisted Moore’s taking of the car. In the light
accomplice—all unarmed—intended to kill or maim the             most favorable to the Government, Moore’s physical
victim at the time they took his car. He places much            abuse of the victim, paired with his threat to kill the
emphasis on the fact that no firearm or other weapon was        victim if uncooperative, provides sufficient evidence for a
used in the taking of the car. However, the plain language      rational trier of fact to determine beyond a reasonable
of    § 2119 makes no mention of a weapon, but rather           doubt that Moore had the intent required by     § 2119.
requires an intent to kill or cause serious bodily harm.
While the lack of a weapon may be a factor the jury
considers on the issue of intent, there still may be
evidence from which a “rational trier of fact could have
found the essential elements of the crime beyond a
reasonable doubt.”      Jackson, 443 U.S. at 319, 99 S.Ct.
2781.                                                                                      IV.

[1]
   In this case, the Government presented testimony from        At sentencing, the district court applied a three-level
both the victim and Moore’s co-defendant that at the            enhancement for bodily injury pursuant to       USSG §
moment the defendants stole the victim’s car, they              2B3.1(b)(3)(D) and a two-level adjustment for obstruction
charged at him, grabbed both of his arms, and forced him        of justice pursuant to  USSG § 3C1.1. Moore maintains
into the back of his car. During the carjacking,* Moore         these determinations were made in error.
punched the victim in the course of demanding his ATM
PIN. A co-defendant testified Moore told the victim that if     The district court found Moore to have a combined
he was uncooperative, Moore would kill him. Further,            adjusted offense level of 42, with a Criminal History
some defendants threatened to kill the victim if he refused     Category of I. His resulting Guidelines range was
to give them the money in his possession. As the victim         360–660 months, and the district court sentenced Moore
testified, “they said they will tie me in the car and burn      to 480 months. Moore’s trial attorney did not file a
the car.”                                                       sentencing memorandum and did not make written
                                                                objections to the Presentence Investigation Report
Moore contends there was insufficient evidence of intent.       (“PSR”). He did make an oral objection at sentencing to
Rather than intending to harm the victim, he argues, they       the enhancement for use of a minor. When the district
wanted the victim alive and well so that he could make an       court asked Moore whether he had any objections, he
ATM withdrawal. But Moore’s desire for the victim’s             stated: “I still don’t truly understand how I’m receiving
compliance, so he could transport the victim to multiple        all these enhancements when my co-defendants didn’t
locations and steal his money from various venues, says         receive so many.” He further expressed displeasure that
nothing of what Moore would have done had the victim at         his Guidelines range was significantly higher than theirs.
any point resisted the taking of the car. Moore further
contends that he hit the victim only one time, and he           Moore argues that this statement, while lacking detail and
points to the victim’s trial testimony that “I wasn’t           specificity, clearly implicated the many Sentencing
seriously injured but they hit me just to frighten me and       Guidelines enhancements recommended in the PSR. He
threaten me many times with my life.” *782 This                 contends that as a result, he is entitled to de novo review
statement is taken out of context, however, as the victim       regarding his current challenges to the bodily injury and
also stated, “I was ... mentally and physically tortured by     obstruction of justice enhancements. Moore agreed at
them, ... as well as by the thought that I may not come         sentencing that he had enough time to discuss his PSR
alive out of this incident.” Finally, Moore notes that he       with his attorney, and before the judge sentenced Moore,
provided the victim with Tylenol while at the hotel, and        Moore told the judge that he had nothing further to say.
that he had an accomplice bring the victim a cup of water
when they stopped at Taco Bell. These supposed acts of          The lack of a specific objection to these sentencing
caretaking simply reflect Moore’s treatment of the victim       determinations “amounts to a waiver” of Moore’s right to
while the victim cooperated; they fail to shed light on the     challenge them on appeal, absent plain error.
key question the jury was asked to determine: what
                                                                      United States v. Brothers Const. Co. of Ohio, 219
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     4



                Case 1:19-cr-00054-UA Document 39-1 Filed 07/20/20 Page 4 of 6
U.S. v. Moore, 402 Fed.Appx. 778 (2010)



F.3d 300, 320 (4th Cir.2000). This Court will only correct    injury.” See    USSG § 2B3.1(b)(3)(D).
plain error if four conditions are present:
                                                              **5 [2] The evidence in this case is that Moore punched
                                                              the victim once or twice and that the defendants rushed at
            (1) [A]n error, such as deviation                 the victim and forced him into his car, causing multiple
            from a legal rule; (2) the error must             dark bruises on his face and a laceration above his right
            be plain, meaning obvious or, at a                eye. The victim experienced enough pain for Moore to
            minimum, clear under current law;                 have felt the need to offer him pain medication. Further,
            (3) the error must affect substantial             the victim testified, “I was ... mentally and physically
            rights-in other words, the error                  tortured by them, ... as well as by the thought that I may
            must be so prejudicial as to affect               not come alive out of this incident.” In addition, EMS was
            the outcome of the proceedings in                 ready to take him to the hospital, but he declined. On this
            the district court; and, finally, (4) ...         record, the district court did not plainly err in applying a
            the error seriously affects the                   three-level bodily-injury enhancement with respect to
            fairness, integrity or public                     Moore’s carjacking conviction (Count I).
            reputation of judicial proceedings.



      Id. (quoting    United States v. Castner, 50 F.3d
1267, 1277 (4th Cir.1995)).                                                                B.

                                                              Moore also challenges the two-level adjustment for
                                                              obstruction of justice. Where “a defendant objects to a
                                                              sentencing enhancement resulting from her trial
                                                              testimony, a district court must review the evidence and
                             A.                               make independent findings necessary to establish a willful
                                                              impediment to or obstruction of justice, or an attempt to
                                                              do the same, under the perjury definition we have set
    Section 2B3.1 of the Guidelines allows a two— to
six-level increase in offense *783 level if the victim of a   out.”    United States v. Dunnigan, 507 U.S. 87, 95, 113
robbery sustains bodily injury. The Guidelines suggest        S.Ct. 1111, 122 L.Ed.2d 445 (1993). Here, the district
that “bodily injury” warrants a two-level increase,           court did not make specific factual findings as to
“serious bodily injury” warrants a four-level increase, and   obstruction of justice.
“permanent or life-threatening bodily injury” warrants a
six-level increase. The U.S. Sentencing Commission            While Moore voiced a general dissatisfaction with the
clarified “bodily injury” as “any significant injury; e.g.,   PSR at his sentencing hearing, he made no specific
an injury that is painful and obvious, or is of a type for    objection to the obstruction adjustment. Even if he had,
which medical attention ordinarily would be sought.”          “[a] mere objection to the finding in the presentence
                                                              report is not sufficient. ... Without an affirmative showing
     USSG § 1B1.1, comment. (n.1 (B)). “[T]o be
                                                              the information is inaccurate, the court is ‘free to adopt
‘significant’ an injury need not interfere completely with
                                                              the findings of the [presentence report] without more
the injured person’s life but cannot be wholly trivial and,
while it need not last for months or years, must last for     specific inquiry or explanation.’ ”          United States v.
                                                              Love, 134 F.3d 595, 606 (4th Cir.1998) (quoting United
some meaningful period.”       United States v. Lancaster,
                                                              States v. Terry, 916 F.2d 157, 162 (4th Cir.1990)). The
6 F.3d 208, 209 (4th Cir.1993) (per curiam). “Serious
                                                              district court was thus entitled to adopt the PSR’s
bodily injury” is an “injury involving extreme physical
                                                              findings. See Fed.R.Crim.P. 32(i)(3)(A) (“At sentencing,
pain or the protracted impairment of a function of a bodily
                                                              the court ... may accept any undisputed portion of the
member, organ, or mental faculty; or requiring medical
                                                              presentence report as a finding of fact....”). The PSR
intervention such as surgery, hospitalization, or physical
                                                              noted that this adjustment was proper because Moore
rehabilitation.”     USSG § 1B1.1, comment. (n.1(L)).         made “false statements while under oath regarding his
The district court applied a three-level enhancement for      involvement” in the offense.
bodily injury to the victim in Moore’s case, for harm
falling between “bodily injury” and “serious bodily           [3]
                                                                    During the sentencing hearing, the district court

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5



                Case 1:19-cr-00054-UA Document 39-1 Filed 07/20/20 Page 5 of 6
U.S. v. Moore, 402 Fed.Appx. 778 (2010)



adopted the Guideline calculations from the PSR,                   For the reasons set forth above, we affirm Moore’s
ultimately finding that Moore was lying as opposed to              carjacking conviction (Count I) and sentencing
incorrectly remembering the events about which he                  enhancements, vacate the bank robbery conviction (Count
testified. Moore provides no evidence *784 indicating the          III) and the portion of his sentence related to it, and
PSR misstated his trial testimony. The district court thus         remand for resentencing. Such remand is for the limited
did not plainly err in adopting the PSR’s finding and              purpose of imposing Moore’s sentence in the absence of
applying the two-level obstruction adjustment with                 his bank robbery conviction.
respect to Moore’s carjacking conviction (Count I) and
his extortion conviction (Count II).                               **6 AFFIRMED            IN    PART;      VACATED        AND
                                                                   REMANDED.


                                                                   All Citations

                                                                   402 Fed.Appx. 778, 2010 WL 4706017
                           V.
                                                       Footnotes


*
       The First, Sixth, and Ninth Circuits have held that “the commission of a carjacking continues at least while
       the carjacker maintains control over the victim and [the victim’s] car.”   Ramirez–Burgos v. United States,
       313 F.3d 23, 30 n. 9 (1st Cir.2002); United States v. Vazquez–Rivera, 135 F.3d 172, 178 (1st Cir.1998);
       United States v. Cline, 362 F.3d 343, 353 (6th Cir.2004);      United States v. Hicks, 103 F.3d 837, 844 n. 5
       (9th Cir.1996) (reasoning that a carjacking continues until the victim is permanently separated from her
       car).




End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6



               Case 1:19-cr-00054-UA Document 39-1 Filed 07/20/20 Page 6 of 6
